Case 4:20-mj-08539-N/A-JR Document 1 Filed 02/24/20 Page 1 of1

 

 

 

CRIMINAL COMPLAINT
. . . DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.
Vv.
William Lopez-Ixcot sn
YOB: 1984; Citizen of Guatemala ae) \) 0 8 5 a 9 Mi J

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about February 21, 2020, at or near Naco, in the District of Arizona, William Lopez-Ixcot, an alien, entered,
and was found in the United States of America after having been denied admission, excluded, deported, and removed
from the United States through Phoenix, Arizona on January 9, 2020, and without obtaining the express consent of
the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), a felony.

XN

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

 

William Lopez-Ixcot is a citizen of Guatemala. On January 9, 2020, William Lopez-Ixcot was lawfully denied
admission, excluded, deported and removed from the United States through Phoenix, Arizona. On February 21, 2020,
agents found William Lopez-Ixcot in the United States at or near Naco, Arizona, without the proper immigration
documents. William Lopez-Ixcot did not obtain the express consent of the Attorney General or the Secretary of the
Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

  
  
 

 

 

    
 

ZL xz
DETENTION REQUESTED SIGNA’ LAINANT (official title)
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.
LMG2/JJ OAL TATE
A D /s/ Lita Granoff "
ner {) vee ) Border Patrol-Agent
g 6

 

 

SIGNATURE OF MAGISTRA DATE
February 24, 2020

 

 

 

 

1 See Federal rules of Criminal Procedure Rul ee

 
